Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the 3rd last line uses the legal phrase “and the like”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012152283A (which has been provided in the International Search Report)

Regarding claim 1, JP2012152283A discloses a determination apparatus (Title; Abstract) comprising:
at least two sensors capable of detecting a biological information when a user is lying on a bed (Abstract discloses pressure sensors 11R & 11L; Fig. 2b shows 11R & 11L; Fig. 5 shows person on bed with sensors below person);
and a controller configured to determine a posture of the user while the user is lying on the bed based on characteristics of the biological information (Fig. 5 shows postures of person; Fig. 6 shows different sensor waveforms for the postures in Fig. 5; page 4, 7th and 6th past paragraphs describe Figs. 5 & 6; wherein the posture is determined by analyzing the waveforms shown in Fig. 6; controller shown in Fig. 1 as CPU 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 - 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over 
JP2012152283A (which has been provided in the International Search Report) in view of Connolly et al. (US 6874181 B).

Regarding claim 20, JP2012152283A discloses a bed system (Abstract) comprising:
a bed (Abstract; Figs. 2, 5 show bed and person on the bed);
at least two sensors capable of detecting a biological information when a user is lying on a bed  (discloses pressure sensors 11R & 11L; Fig. 2b shows 11R & 11L; Fig. 5 shows person on bed with sensors below person);
and a controller configured to determine a posture of the user while the user is lying on the bed based on characteristics of the biological information (Fig. 5 shows postures of person; Fig. 6 shows different sensor waveforms for the postures in Fig. 5; page 4, 7th and 6th past paragraphs describe Figs. 5 & 6; wherein the posture is determined by analyzing the waveforms shown in Fig. 6; controller shown in Fig. 1 as CPU 3),.
JP2012152283A does not disclose the bed including a frame, a section provided on the frame, and a driver configured to drive the section;
the controller being configured to control not to drive the section if the posture of the user is "a prone position".
In the same field of endeavor, however, Connolly discloses the bed including a frame (Fig. 1, frame 4; Abstract), a section provided on the frame (Abstract discloses “In one embodiment, the patient support platform comprises a hinged section…”), and a driver configured to drive the section (column 1, lines 30 - 35; column 3, lines 35 – 38, 44 - 54);
the controller being configured to provide controlled rotational movement to the patient support platform (column 2, lines 27 – 36 discloses “ …. provide controlled rotational movement to the patient support platform”).
Since JP2012152283A discloses determining the position and Connolly discloses providing controlled rotational movement, one of ordinary skill in the art can combine the two teachings to prevent driving the section if the posture of the user is "a prone position".
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods, as taught by JP2012152283A and Connolly because this would prevent the bed from being rotated or tilted if the user is in the prone position. Moving a section of the bed, e.g. raising the section under the upper body would be uncomfortable or could even injure a person when in a prone position, therefore it is advisable not to move the bed/section when the person is in  a prone position. 


Claim 21 is similarly analyzed as claim 20. Since the rotation/movement can be controlled, disregarding the person’s instruction when in a prone position can be easily done by one of ordinary skill in the art.  Under Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try and has a high chance of success since the control mechanism is already disclosed by Conolly. Disregarding the instruction can be done by merely adding a few lines of software code.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods, as taught by JP2012152283A and Connolly because this would prevent the bed from being rotated or tilted if the user is in the prone position. Moving a section of the bed, e.g. raising the section under the upper body would be uncomfortable or could even injure a person when in a prone position, therefore it is advisable not to move the bed/section when the person is in  a prone position. 


Claim 28 is similarly analyzed as claims 20, 21. Claim 28 is essentially the opposite of the last limitations of claim 20.
Since the rotation/movement can be controlled, moving the bed/section when not in a prone position, can be easily done by one of ordinary skill in the art.  Under Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try and has a high chance of success since the control mechanism is already disclosed by Conolly. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods, as taught by JP2012152283A and Connolly because this would allow the bed to be rotated or tilted if the user is not in the prone position. This is advisable as it would not result in discomfort or injury to the person. 

Allowable Subject Matter
Claims 11 - 19, 22 – 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to posture detection in beds:

Park (US 20070191742) discloses Apparatus For Analyzing A Sleep Structure According To Non-constrained Weight Detection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632